Title: Abigail Adams to John Adams, 20 September 1776
From: Adams, Abigail
To: Adams, John


     
      Braintree Sepbr. 20 1777 i.e. 1776
     
     I sit down this Evening to write you, but I hardly know what to think about your going to N.Y.—The Story has been told so many times, and with circumstances so perticuliar that I with others have given some heed to it tho my not hearing any thing of it from you leaves me at a loss.
     Yours of Sepbr. 4 came to hand last Night, our Worthy unkle is a constant attendant upon the Post office for me and brought it me.
     Yours of Sepbr. 5 came to Night to Braintree and was left as directed with the Cannister. Am sorry you gave yourself so much trouble about them. I got about half you sent me by Mr. Gerry. Am much obliged to you, and hope to have the pleasure of making the greater part of it for you. Your Letter damp’t my Spirits; when I had no expectation of your return till December, I endeavourd to bring my mind to acquiess in the too painfull Situation, but I have now been in a state of Hopefull expectation. I have recond the days since Bass went away a hundred times over, and every Letter expected to find the day set for your return.
     But now I fear it is far distant. I have frequently been told that the communication would be cut of and that you would not be ever able to return. Sometimes I have been told so by those who really wish’d it might be so, with Malicious pleasure. Sometimes your timid folks have apprehended that it would be so. I wish any thing would bring you nearer. If there is really any danger I should think you would remove. Tis a plan your Enemies would rejoice to see accomplished, and will Effect if it lies in their power.
     I am not apt to be intimidated you know. I have given as little heed to that and a thousand other Bug Bear reports as posible. I have slept as soundly since my return not withstanding all the Ghosts and hobgoblings, as ever I did in my life. Tis true I never close my Eyes at night till I have been to Philadelphia, and my first visit in the morning is there.
     How unfealing are the world! They tell me they Heard you was dead with as little sensibility as a stock or a stone, and I have now got to be provoked at it, and can hardly help snubing the person who tells me so.
     The Story of your being upon this conference at New york came in a Letter as I am told from R. T. Paine to his Brother in Law Greenleafe. Many very many have been the conjectures of the Multitude upon it. Some have supposed the War concluded, the Nation setled, others an exchange of prisoners, others a reconsiliation with Brittain &c. &c.
     I cannot consent to your tarrying much longer. I know your Health must greatly suffer from so constant application to Buisness and so little excercise. Besides I shall send you word by and by as Regulus’es steward did, that whilst you are engaged in the Senate your own domestick affairs require your presence at Home, and that your wife and children are in Danger of wanting Bread. If the Senate of America will take care of us, as the Senate of Rome did of the family of Regulus, you may serve them again, but unless you return what little property you possess will be lost. In the first place the House at Boston is going to ruin. When I was there I hired a Girl to clean it, it had a cart load of Dirt in it. I speak within Bounds. One of the chambers was used to keep poultry in, an other sea coal, and an other salt. You may conceive How it look’d. The House is so exceeding damp being shut up, that the floors are mildewd, the sealing falling down, and the paper mouldy and falling from the walls. I took care to have it often opened and aird whilst I tarried in Town. I put it into the best state I could.
     In the next place, the Lighter of which you are or should be part owner is lying rotting at the wharf. One year more without any care and she is worth nothing. You have no Bill of Sale, no right to convey any part of her should any person appear to purchase her. The Pew I let, after having paid a tax for the repairs of the meeting House.
     As to what is here under my more immediate inspection I do the best I can with it, but it will not at the high price Labour is, pay its way.
     I know the weight of publick cares lye so heavey upon you that I have been loth to mention your own private ones.
     The Best accounts we can collect from New York assure us that our Men fought valiantly. We are no ways dispiritted here, we possess a Spirit that will not be conquerd. If our Men are all drawn of and we should be attacked, you would find a Race of Amazons in America.
     But I trust we shall yet tread down our Enemies.
     I must intreat you to remember me often. I never think your Letters half long enough. I do not complain. I have no reason to, no one can boast of more Letters than Your
     
      Portia
     
    